UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7610


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CURTIS BURSTON, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:04-cr-00371-F-2; 5:08-cv-00087-F)


Submitted:    November 19, 2009             Decided:   December 4, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Burston, Jr., Appellant Pro Se.       Steve R. Matheny,
Assistant United States Attorney, Kimberly Ann Moore, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Curtis   Burston,   Jr.,       appeals   from   a   district    court

order denying his motion to reconsider the denial of his motion

for a writ of audita querela.               We have reviewed the district

court’s order and the record and affirm on the reasoning of the

district    court.    See   United   States     v.    Burston,    No.   5:04-cr-

00371-F-2    (E.D.N.C.   Aug.   5,     2009).        We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                       2